MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is an appeal from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reconsider.
*412Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The BIA did not abuse its discretion in denying the motion for reconsideration where petitioner reiterated the contentions he made on direct appeal that had already been considered and rejected. See 8 C.F.R. § 1003.2(a); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.